United States of America v. .56 Acres et
al.
                                                                                     Page 9
Declaration of Taking
                                           SCHEDULE F

                            ESTIMATE OF JUST COMPENSATION

        The sum estimated as just compensation for the land being taken is one dollar
($1.00), to be deposited herewith in the registry of said Court for the use and benefit of
the persons entitled thereto, and substitute facilities will be provided by the United
States. The substitute facility will include the United States’ assumption of costs and
responsibility for the painting, re-striping, and signage for the shopping center parking
lot located at 404 Tecate Rd., Tecate, California, and adjacent to the portion of State
Highway 188 described in Schedule C.
